Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder of Withdrawn Claims 

Claim 1 is allowable. The applicants have agreed to cancel claims 25 and 26. The restriction requirement among the inventions of Groups I, II, and III, as set forth in the Office action mailed on 04/29/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn regarding claims 23 and 24 that require all the limitations of allowable claim 1.  Specifically, the restriction requirement of 04/29/2020 is withdrawn. In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.	

Response to Amendments 

The amendments filed by the applicants on 03/15/2021 are entered. 

Examiner's Amendments 
 
The following examiner’s amendments to the record appear below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for these examiner’s amendments was given in a telephone interview with Ms. Sandra Shaner on 03/17/2021.

Amendments to the Claims

Please cancel claims 25 and 26 and amend claims 1, 2, 13, 14, and 23 as follows: 
 
Claim 1	
1. 	An electrochemical reactor controlling pH over at least one pH unit, in a closed environment, said reactor comprising:

one or more cell(s), each cell containing two connected micro-wells separated by a diffusion barrier, wherein the first 
a cap which is configured to open and close [[the]] said cell and
a proton membrane covering the working electrode.


Claim 2
2.	The electrochemical reactor according to the claim 1, wherein the diffusion barrier is selected from the group consisting of a channel, a porous material [[or]]and a combination of both.

Claim 13
13.    An electrochemical reactor controlling pH over at least one pH unit in a closed environment said reactor comprising:

- 	one or more cell(s) each cell containing two connected micro-wells separated by a
diffusion barrier, wherein the first micro-well comprises a working electrode functionalized with reversible REDOX molecules deposited upon the working electrode and the second micro-well comprising a counter electrode, and
a cap which is configured to open and close [[the]] said cell
wherein the cap comprises a flat rigid substrate or [[semi rigid]]semi-rigid substrate, coated with a hydrophobic layer, and wherein the flat rigid substrate or the flat semi-rigid substrate comprises a hydrophilic polyethylene glycol layer and wherein the hydrophobic layer is a self-assembled monolayer of silanes, polymeric organosilicone, or lipidic nanoparticles.


Claim 14
14.   An electrochemical reactor controlling pH over at least one pH unit, in a closed environment, said reactor comprising:

one or more cell(s), each cell containing two connected micro-wells separated by a
diffusion barrier, wherein the first micro-well comprises a working electrode functionalized with reversible REDOX molecules deposited upon the working electrode and the second micro-well comprising a counter electrode, and
a cap which is configured to open and close [[the ]]said cell
wherein the cap comprises a flat rigid substrate or  [[semi rigid]]semi-rigid substrate, coated with a hydrophobic layer, and wherein the hydrophobic layer is made of one or more layer(s) of colloidal nanoparticles obtained from lipid droplets, further stabilized by a surfactant selected from the group consisting of polyethoxylated surfactant, lecithin, and a mixture thereof.

Claim 23
A microfluidic platform comprising the electrochemical reactor according to claim 1,

a for lifting a substrate of the electrochemical reactorbinding the walls of the micro-wells of the one or more cell(s) 
inlet and outlet microfluidic channels for introduction and removing of reagents and fluids in the one or more 

Allowable Subject Matter 

Claims 1-4, 6-17, 19, and 21-24 are allowed.

Reasons for Allowance 

The prior art of record does not teach or render obvious the invention of claim 1 as a whole, including the limitation that a proton membrane covers the working electrode.

The prior art of record does not teach or render obvious the invention of claim 13 as a whole, including the limitation that the flat rigid substrate or the flat semi-rigid substrate comprises a hydrophilic polyethylene glycol layer and wherein the hydrophobic layer is selected from the group consisting of a self-assembled monolayer of silanes, polymeric organosilicone, and lipidic nanoparticles.

The prior art of record does not teach or render obvious the invention of claim 14 as a whole, including the limitation that the hydrophobic layer is made of one or more layer(s) of colloidal nanoparticles obtained from lipid droplets, further stabilized by a surfactant selected from the group consisting of polyethoxylated surfactant, lecithin, and a mixture thereof.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SALIL JAIN/Examiner, Art Unit 1795